As filed with the Securities and Exchange Registration No. Commission on May 28, 2010 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositors Principal Office) John S. (Scott) Kreighbaum, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on [ ], 2010 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post- effective amendment. Title of Securities Being Registered: Modified Single Premium Deferred Variable Annuity Contract The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PART A PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. [MARKETING NAME TBD] Modified Single Premium Deferred Variable Annuity Contract Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge, including the Statement of Additional Information (SAI) dated , 2010. The SAI is incorporated by reference into the prospectus, and How to reach us its table of contents appears on page 58 . Customer Service Center The SEC maintains a web site ( www.sec.gov ) that contains the Call: (888) 854-5950 SAI, material incorporated by reference, and other information Write: P.O. Box 10450, Des Moines, Iowa about us, which we file electronically. The reference number 50306-0450 assigned to this Contract is . Visit: www.ingfinancialsolutions.com THE [ING RETIREMENT MODERATE GROWTH PORTFOLIO] is currently available for allocation of premiums under your Contract [TO BE UPDATED BY PRE-EFFECTIVE AMMENDMENT] The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the Contract within 10 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the amount required by the state in which the Contract was issued. Where applicable, this amount may be more or less than the Premium paid, depending on the investment results of the variable sub-accounts. See page 45. [DATE] 1 PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the Contract. We pay compensation to broker/dealers whose registered representatives sell the Contract. See page 47. 2 [DATE] 3 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found. Accumulation Value  The sum of the Accumulation Values death of any Owner (or, if the Owner is not a natural in each of the variable sub-accounts. Each variable sub- person, upon the death of the Annuitant) (1) prior to the account is valued at the close of each Business Day for Annuity Commencement Date (see page 40) and before the preceding Valuation Period. See page 11. the Contract Enters Lifetime Automatic Periodic Benefit Additional Premium  Any payment, other than the Initial Status (see page 30), or (2) while the Table 2 Annuity Premium, made by you and accepted by us for this Plan for a non-qualified Contract or Roth IRA Contract is Contract. See page 24. in effect (see page 42) and before the Contract enters Annuitant  The individual designated by you and upon Lifetime Automatic Periodic Benefit Status (see page 30). whose life Annuity Payments and Minimum Guaranteed Endorsements  Attachments to this Contract that add to, Withdrawal Benefits are based. See page 22. amend, change, modify or supersede the Contracts terms Annuity Commencement Date  The date on which Annuity or provisions. Payments commence. See page 40. Excess Transfer  Any transfer after 12 transfers have Annuity Payments  Periodic payments made by us to you occurred within any Contract Year. or, subject to our consent in the event the payee is not a Excess Transfer Charge  The charge we may access on natural person, to a payee designated by you. See page each Excess Transfer. See page 19. 40. Excess Withdrawal  Any Withdrawal taken before the Annuitant reaches the Lifetime Withdrawal Eligibility Annuity Plan  An option elected by you, or the contractually Age, other than a request for the payment of Investment designated default option if none is elected, that Advisory Fees, or any Withdrawal in a Contract Year determines the frequency, duration and amount of the exceeding the then current Maximum Annual Withdrawal Annuity Payments. See page 40. (MAW) (see page 28) on or after the Lifetime Withdrawal Beneficiary  The individual or entity you select to receive Phase has begun (see page 28). See page 26. the Death Benefit. See page 23. Business Day Any day that the New York Stock Exchange (NYSE) is open for trading, exclusive of federal holidays, or any day the Securities and Exchange Commission General Account  An account which contains all of our (SEC) requires that mutual funds, unit investment trusts assets other than those held in Variable Annuity Account or other investment portfolios be valued. B. Cash Surrender Value  The amount you receive upon Surrender of this Contract, which equals the Accumulation Value minus any applicable c harges. See page 32. Code  The Internal Revenue Code of 1986, as amended. Company, we, us or our  ING Life Insurance and Annuity Company (ING Life), a stock company domiciled in Connecticut. See page 11. Contingent Annuitant  The individual who is not an Initial Premium  The payment made by you to us to put this Annuitant and will become the Annuitant if the named Contract into effect. See page 24. Annuitant dies prior to the Annuity Commencement Date and the Death Benefit is not otherwise payable. See page 22. Insurable Interest  A lawful and substantial economic Contract  This Modified Single Premium Deferred Variable interest in the continued life of a person. An Insurable Annuity Contract, together with any attached application, Interest does not exist if the Owners sole economic amendments or Endorsements, where applicable. interest in the Annuitant arises as a result of the Contract Anniversary  The same day and month each year Annuitants death. See page 45. as the Contract Date. If the Contract Date is February Investment Advisory Fees  Fees or charges paid to a 29 th , in non-leap years, the Contract Anniversary shall be registered investment advisor for advice provided on the March 1 st . selection and ongoing allocation of Accumulation Value Contract Date  The date on which this Contract becomes among the funds underlying this Contract. effective. Irrevocable Beneficiary  A Beneficiary whose rights and Contract Year  The period beginning on a Contract interests under this Contract cannot be changed without Anniversary (or, in the first Contract Year only, beginning his, her or its consent. See page 23. on the Contract Date) and ending on the day preceding the Joint Owner  An individual who, along with another next Contract Anniversary. individual Owner, is entitled to exercise the rights Death Benefit  The amount payable to the Beneficiary upon incident to ownership. Both Joint Owners must agree to 4 any change or the exercise of any rights under the response will be specified in the notice. Contract. The Joint Owner may not be an entity and may Owner  The individual (or entity) that is entitled to exercise not be named if the Owner is an entity. See page 22. the rights incident to ownership. The terms you or Lifetime Automatic Periodic Benefit Status  A period in your, when used in this prospectus, refer to the Owner. time during which we will pay you MGWB Periodic See page 22. Payments. See page 30. Premium  Collectively, the Initial Premium and any Lifetime Withdrawal Eligibility Age  The minimum age of Additional Premium. See page 24. the Annuitant on or after which you may begin the Proof of Death  The documentation we deem necessary to Lifetime Withdrawal Phase. See page 28. establish death, including, but not limited to: (1) a Lifetime Withdrawal Phase  The period under the certified copy of a death certificate; (2) a certified copy of Minimum Guaranteed Withdrawal Benefit during which a statement of death from the attending physician; (3) a the Maximum Annual Withdrawal is calculated and finding of a court of competent jurisdiction as to the cause available for Withdrawal (see pages 26 and 28). The of death; or (4) any other proof we deem in our discretion Lifetime Withdrawal Phase begins on the date of the first to be satisfactory to us. See page 39. Withdrawal, other than a Withdrawal requested for the payment of Investment Advisory Fees, on or after the date the Annuitant reaches the Lifetime Withdrawal Eligibility Age. See page 28. Maximum Annual Withdrawal or MAW  The maximum amount available for Withdrawal from the Contract under the Minimum Guaranteed Withdrawal Benefit in any Contract Year without reducing the MGWB Base in future Contract Years. See pages 28. MGWB Base  The factor that is used only for the sole purpose of calculating the MAW and the charge for the Minimum Guaranteed Withdrawal Benefit. The MGWB Base has no cash value. See page 26. MGWB Charge Rate  The percentage of the MGWB Base as of the last Business Day immediately prior to the date the MGWB charge is deducted. See page 20. Ratchet  The increase to the MGWB Base by an amount MGWB Periodic Payments  The payments that occur after equal to the difference between the MGWB Base and the the Contract enters the Lifetime Automatic Periodic Accumulation Value on the applicable Ratchet Date if the Benefit Status. See page 30. Accumulation Value is greater than the amount of the Minimum Guaranteed Withdrawal Benefit or MGWB  MGWB Base immediately prior to such Ratchet Date. The benefit available after the Annuitant reaches the See page 27. Lifetime Withdrawal Eligibility Age that guarantees you Ratchet Date  The applicable date on which the Ratchet is to will have a pre-determined amount, the MAW, available occur. See page 27. for Withdrawals from the Contract each Contract Year, Right to Examine and Return this Contract  The period of even if the Accumulation Value is reduced to zero. See time during which you have the right to return the page 26. Contract for any reason, or no reason at all, and receive Minimum Guaranteed Withdrawal Benefit Charge or the Premium paid and not previously surrendered. See MGWB Charge  The charge for the MGWB. See page page 45. 20. Specially Designated Variable Sub-account  A variable Net Return Factor  The value that reflects: (1) the sub-account that is used as a holding account or for investment experience of a mutual fund or investment administrative purposes. The Specially Designated portfolio in which a variable sub-account invests; and (2) Variable Sub-account is designated by us  currently, the the charges assessed against that variable sub-account ING Money Market Portfolio . during a Valuation Period. See page 11. Notice to Us  Notice made in a form that: (1) is approved by or is acceptable to, us; (2) has the information and any Surrender  A transaction in which the entire Cash Surrender documentation we determine in our discretion to be Value is taken from the Contract. See page 32. necessary to take the action requested or exercise the right specified; and (3) is received by us at our Customer Service Center at the address specified on page 1. Under certain circumstances, we may permit you to provide Notice to Us by telephone or electronically. Notice to You  Written notification mailed to your last known address. A different means of notification may also be used if you and we mutually agree. When action is required by you, the time frame and manner for 5 Cash Surrender Value is taken from the Contract. Valuation Period  The time from the close of regular trading Annuity Payments under the Table 2 Annuity Plan for on the NYSE on one Business Day to the close of regular non-qualified Contracts are treated as Withdrawals. See trading on the next succeeding Business Day. pages 33 and 40. Withdrawal  A transaction in which only a portion of the 6 Synopsis  The Contract This synopsis reviews some important things that you should know about this annuity. We urge you to read the entire prospectus for complete details. This Synopsis is designed only as a guide. Certain features and benefits may vary depending on the state in which your Contract is issued. These state variations are identified later in the prospectus. You can use an annuity to save money for retirement and to Commencement Date, and how often you receive them. See receive retirement income for life. It is not meant to be used to page 44 for more information about Annuity Payments and meet short-term financial goals. Annuity Plans available to you. This annuity is a modified single premium deferred variable annuity. The first payment must be at least $50,000 for both contracts purchased with after-tax money (which we refer to as a non-qualified contract) and contracts purchased with pre- tax money (which we refer to as a qualified contract). Premiums cannot total more than $1,000,000, unless you receive approval from us. THE ANNUITY CONTRACT How does this annuity work? This annuity is a contract between you and us. You pay premium into your contract, and we agree to make payments to you, starting after one year or at a later date in the future. What happens if I die? This annuity has a death benefit that pays money to your An annuity consists of the accumulation phase and the income beneficiary if you die before we start to pay you income from phase. your contract. The death benefit is equal to the During the accumulation phase , your annuitys value, which we refer to as the Accumulation Value . For more information about Accumulation Value can increase or decrease the death benefit, see page 38. , based upon your allocation to the underlying investment What other benefits are included with the annuity? options we offer. This annuity includes a minimum guaranteed withdrawal benefit, or MGWB, which generally provides, subject to certain restrictions and limitations, that we will guarantee a Currently, you may allocate money only to the [ING minimum level of annual withdrawals from the contract for Retirement Moderate Growth Portfolio] portfolio, however the lifetime of the annuitant, even if these withdrawals deplete different investment options may be available in the future , your annuitys value to zero. It is important to note that see page 13. excess withdrawals (as described more fully on page 26) will decrease the value of the MGWB and may, if applicable, Since this annuity is tax-deferred, you do not pay taxes on the result in the loss of the MGWB. This is more likely to occur if earnings until the money is paid to you. such withdrawals are made during periods of negative market activity. For more information about the MGWB, and how We begin to pay money to you during the income phase . We withdrawals can affect this benefit, see page 26. use the value of your contract to determine the amount of income you receive, which we refer to as an Annuity Payment. FEES AND EXPENSES Depending on the Annuity Plan you choose, you can receive payouts for life or for a specific period of time. You select the What fees and/or expenses do you deduct from my date the payouts start, which we refer to as the Annuity annuity? 7 You will pay fees while you own the annuity. These fees will be deducted from the annuity. The amount of the fees depends on the value of the investments in your annuity and the types of investments you choose. There are three types of fees: transactional, recurring and underlying investment portfolio fees. For specific information about these fees, see page 9. TAXES How will payouts and withdrawals from my annuity be taxed? This annuity is tax-deferred, which means you do not pay taxes on the annuitys earnings until the money is paid to you. When you take payouts or make a withdrawal, you pay ordinary income tax on the accumulated earnings. You also defer paying taxes on earnings if you move money from one underlying investment option to another. You may pay a federal income tax penalty on earnings you withdraw before age 59½. See page 49 for more information. Your annuity may also be subject to a premium tax, which depends on your state of residency. See page 19 for more information. You can exchange one tax-deferred annuity for another without paying taxes on the accumulated earnings when you make the exchange. Before making such exchange, you should compare the benefits, features, and costs of the two annuities. Does buying an annuity in a retirement plan provide extra tax benefits? No. Buying an annuity within an IRA or other tax-deferred retirement plan doesnt give you any extra tax benefits, because amounts contributed to such plans are already tax- deferred. Choose your annuity based on its other features and benefits as well as its risks and costs, not its tax benefits. OTHER INFORMATION What else do I need to know? We may change your contract from time to time to follow federal or state laws and regulations. If we do, we will provide Notice to You of such changes in writing. Compensation: We pay the broker-dealer for selling the annuity to you. Your broker-dealer also may have certain revenue sharing arrangements or pay its personnel more for selling this contract than for selling other annuity contracts. See page 47 for more information. Right to Examine the Contract: Many states have laws that give you a set number of days to look at an annuity after you buy it. If you decide during that time that you do not want it, you can return the annuity. See page 45 for more information. 8 Synopsis  Fees and Expenses The following tables describe the fees and expenses that you will pay when buying, owning, and Surrendering the Contract. This table describes the transactional fees and expenses that you will pay at the time that you buy the Contract, Surrender the Contract, or transfer Accumulation Value between variable sub-accounts. Premium taxes may also be deducted. Transactional Fees and Expenses Surrender Charge None Excess Transfer Charge 1 $25 Overnight Charge 2 $20 1 Currently, the contract offers only one investment option, however, additional investment options could be available in the future. The charge is assessed p er transfer after 12 during a Contract Year (which we refer to as an Excess Transfer, currently nil.) 2 . You may choose to have this charge deducted from the amount of a Surrender or Withdrawal you would like sent to you by overnight delivery service. This table describes the recurring fees and expenses that you will pay periodically during the time that you own the Contract, not including variable sub-account fees and expenses. Recurring Fees and Expenses Separate Account Annual Expenses (as a percentage of Accumulation Value) Mortality & Expense Maximum Current Risk Charge 4 [TBD]
